DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 4/27/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of the independent claims, including language from multiple dependent claims.
Status of the Application
	Claim(s) 1-2, 5-6, 9-12, 14, 17-20, 22, and 25-26 is/are pending.
	Claim(s) 1-2, 5-6, 9-12, 14, 17-20, 22, and 25-26 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-2, 5-6, 9-12, 14, 17-20, 22, and 25-26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bateman (US 20090014639 A1) in view of Van Amerom et al. (US 20130120894 A1) [hereinafter Amerom] and Zhou et al., Surface-Induced Dissociation of Ion Mobility-Separated Noncovalent Complexes in a Quadrupole/Time-of-Flight Mass Spectrometer, Analytical Chemistry. 84: 6016-23 (2012) [hereinafter Zhou].
	Regarding claim 1, Bateman teaches a device for surface-induced dissociation (SID), comprising: 
	an entrance (see e.g. fig 1: 7) configured to receive ions (from ion source, 1); 
	
	an ion carpet (see ion funnel, see [0123]) 
	wherein the entrance, deflector, collision surface, and ion carpet are arranged to define an ion path such that: 
		when the device is selectively operating in the SID mode (see first mode, [0174]), the ions collide with the collision surface and undergo SID (see [0167]), and the product ions are guided by the ion carpet (guides ) to the post- SID region and exit (see [0174]) 
		when the device is selectively operating in a flythrough mode (see second mode, [0174]), the ions travel through the entrance, pass the deflector and collision surface, and exit through the central opening without undergoing SID (see [0174]).
	Bateman may fail to explicitly disclose the ion funnel being an ion carpet, configured such that when the device is operating in the SID mode, electrical properties are selectively applied to the ion carpet and the ion carpet guides product ions resulting from collision with the collision surface to a post-SID region, wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit the device; in SID mode exiting through the central opening. 
	However, the use of ion carpet type ion funnels was known in the art at the time the application was effectively filed. For example, Ameron teaches that an ion carpet (see planar ion funnel, Ameron, [0010], fig 4) system to enable a more flexibly compact instrument and improved power efficiency (see [0010]), said system configured such that when the device is operating in the SID mode, electrical properties are selectively applied to the ion carpet (see [0062,13]) and the ion carpet guides product ions resulting from collision with the collision surface to a post-SID region, wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit the device (see [0050], fig 4); in SID mode exiting through the central opening (see fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the ion carpet funnel as the ion funnel of the system of the prior art, to enable the intended operation of the system, while also providing a more compact and efficient system, in the manner taught by Ameron. 
	The combined teaching of Bateman and Ameron generally discusses using deflectors to switch between collision and flythrough modes (see Bateman, [0167]), but it is unclear what the deflector structure is. 
	However, these deflector structures were known in art. For example Zhou teaches electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface, when switching operational modes (see Zhou, fig 1c). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use the specific deflector system of Zhou to enable the intended operation of the mode switching in the prior art. Therefore, the combined teaching teaches a deflector (see Bateman, [0167], Zhou, fig 1c) configured such that when the device is selectively operating in an SID mode, electrical properties are selectively applied to the deflector and the deflector guides the ions entering through the entrance to a collision surface to cause SID (see Bateman, [0167]), and wherein the electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface (see same, Zhou, fig 1c). 

	Regarding claim 2, the combined teaching of Bateman, Ameron, and Zhou teaches a plurality of concentric rings of the ion carpet (see Ameron, [0013]) include an outermost ring having a first selected direct current (DC) voltage and an innermost ring having a second, different selected DC voltage (see [0062,13]), to generate a voltage gradient and guide the product ions to the post-SID region (see [0071]), wherein the plurality of concentric rings are resistively coupled (see voltage divider).
	Regarding claim 5, the combined teaching of Bateman, Ameron, and Zhou teaches the deflector is an angled deflector lens (see Zhou, fig 1c). 
	Regarding claim 6, the combined teaching of Bateman, Ameron, and Zhou fail to explicitly disclose the angled deflector lens is configured with at least a portion thereof having a semicircular shape (see Amerom, fig 4).
	Regarding claim 9, the combined teaching of Bateman, Ameron, and Zhou teaches the ions correspond to small molecules, lipids, fatty acids, peptides (see Bateman, [0061]), sugars, metabolites, oligomers, nucleotides, polymers, or natural or designed and synthetic variants of the molecular classes.
	Regarding claim 10, the combined teaching of Bateman, Ameron, and Zhou teaches the ions correspond to proteins (see Bateman, [0094]), protein complexes, protein-small molecule complexes, RNA, DNA, protein-RNA complexes, protein- DNA complexes, lipid nanodiscs, antibodies, antibody-drug conjugates, DNA complexes, RNA complexes, viruses, fungi, or bacteria.

	Regarding claim 11, Bateman teaches a device for surface-induced dissociation (SID), comprising: 
	an entrance lens (see e.g. in fig. 1: 2) configured to receive ions; 
	
	an ion carpet (see ion funnel, see [0123]) 
	wherein the entrance lens, angled deflector lens, collision surface, and ion carpet are arranged to define an ion path such that: 
		when the device is selectively operating in the SID mode (see first mode, [0174]), the ions collide with the collision surface and undergo SID (see [0167]), and the product ions are guided by the ion carpet (guides ) to the post- SID region and exit (see [0174]) 
		when the device is selectively operating in a flythrough mode (see second mode, [0174]), the ions travel through the entrance, pass the angled deflector lens and collision surface, and exit through the central opening without undergoing SID (see [0174]).
	Bateman may fail to explicitly disclose the ion funnel being an ion carpet, having a plurality of resistively coupled rings configured such that when the device is operating in the SID mode, the ion carpet has an applied direct current (DC) voltage gradient and is configured to guide product ions resulting from collision with the collision surface to a post-SID region, wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit the device.
	However, the use of ion carpet type ion funnels was known in the art at the time the application was effectively filed. For example, Ameron teaches that an ion carpet (see planar ion funnel, Ameron, [0010], fig 4) system to enable a more flexibly compact instrument and improved power efficiency (see [0010]), said system having a plurality of resistively coupled rings (see voltage divider, [0062,13]) configured such that when the device is operating in the SID mode, the ion carpet has an applied direct current (DC) voltage gradient (see same) and is configured to guide product ions resulting from collision with the collision surface to a post-SID region (see fig 6a), wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit the device (see fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the ion carpet funnel as the ion funnel of the system of the prior art, to enable the intended operation of the system, while also providing a more compact and efficient system, in the manner taught by Ameron. 
	The combined teaching of Bateman and Ameron generally discusses using angled deflectors to switch between collision and flythrough modes (see Bateman, [0167]), but it is unclear what the deflector structure is; where an angled deflector lens configured such that when the device is selectively operating in an SID mode, electrical properties are selectively applied to the deflector lens and the deflector lens guides the precursor ions entering through the entrance lens to a 
	However, these deflector structures were known in art. For example Zhou teaches electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface, when switching operational modes (see Zhou, fig 1c). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use the specific deflector system of Zhou to enable the intended operation of the mode switching in the prior art. Therefore, the combined teaching teaches an angled deflector lens (see fig 1c) configured such that when the device is selectively operating in an SID mode, electrical properties are selectively applied to the deflector lens and the deflector lens guides the precursor ions entering through the entrance lens to a tilted collision surface (see fig 1c) to cause SID, and wherein the electrical properties are selected to repel the ions from the deflector lens towards the collision surface and/or attract the ions towards the collision surface (see fig 1c). 

	Regarding claim 12, the combined teaching of Bateman, Ameron, and Zhou teaches the resistively coupled rings of the ion carpet comprises the concentric rings (see Ameron, [0013], fig 4), and wherein the concentric rings include an outermost ring having a first selected direct current (DC) voltage and an innermost ring having a second, different selected DC voltage (see [0062,13]), to generate a voltage gradient and guide the product ions to the post-SID region (see [0071]), wherein the plurality of concentric rings are resistively coupled (see voltage divider).
	Regarding claim 14, the combined teaching of Bateman, Ameron, and Zhou teaches the angled deflector lens is configured with at least a portion thereof having a semicircular shape (see Zhou, fig 1c). 
	Claim 17 is rejected for similar reasons as claim 9 above. 
	Claim 18 is rejected for similar reasons as claim 10 above. 

	Regarding claim 19, Bateman teaches a method for surface-induced dissociation (SID), comprising:  
	guiding, 
	guiding, by an ion carpet (see ion funnel, see [0123]) 
	guiding, when the deflector and ion carpet are operating in a flythrough mode (see second mode, [0174]), entering ions past the deflector and collision surface to exit through the central opening without undergoing SID (see [0174]).
	Bateman may fail to explicitly disclose the ion funnel being an ion carpet, having selectively applied electrical properties, product ions resulting from collision with the collision surface to a post-SID region when the deflector and ion carpet are operating in the SID mode, and wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit. 
	However, the use of ion carpet type ion funnels was known in the art at the time the application was effectively filed. For example, Ameron teaches that an ion carpet (see planar ion funnel, Ameron, [0010], fig 4) system to enable a more flexibly compact instrument and improved power efficiency (see [0010]), said system configured having selectively applied electrical properties (see fig 4), product ions resulting from collision with the collision surface to a post-SID region are selectively applied to the ion carpet (see [0062,13]) when the device is operating in the SID mode (in combination with whatever the upstream operation is), wherein the ion carpet comprises a plurality of concentric rings defining a central opening through which the guided product ions exit the device (see [0050], fig 4). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the ion carpet funnel as the ion funnel of the system of the prior art, to enable the intended operation of the system, while also providing a more compact and efficient system, in the manner taught by Ameron. 
	The combined teaching of Bateman and Ameron generally discusses using deflectors to switch between collision and flythrough modes (see Bateman, [0167]), but it is unclear what the deflector structure is; where electrical properties are selectively applied to the deflector to guide the ions to the collision surface to cause the SID, wherein the electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface.
	However, these deflector structures were known in art. For example Zhou teaches electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface, when switching operational modes (see Zhou, fig 1c). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use the specific deflector system of Zhou to enable the intended operation of the mode switching in the prior art. Therefore, the combined teaching teaches a deflector (see Bateman, [0167], Zhou, fig 1c) configured such that when the device is selectively operating in an SID mode, electrical properties are selectively applied to the deflector and the deflector guides the ions entering through the entrance to a collision surface to cause SID (see Bateman, [0167]), and wherein the electrical properties are selected to repel the ions from the deflector towards the collision surface and/or attract the ions towards the collision surface (see same, Zhou, fig 1c). 

	Claim 20 is rejected for similar reasons as claim 2 above. 
	Claim 22 is rejected for similar reasons as claim 6 above. 
	Claim 25 is rejected for similar reasons as claim 9 above. 
	Claim 26 is rejected for similar reasons as claim 10 above. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881